Exhibit 10.3

 

AMENDMENT TO THE

AMERICAN BANK NOTE HOLOGRAPHICS, INC.

2000 STOCK INCENTIVE PLAN

 

Pursuant to Section 12 of the American Bank Note Holographics, Inc. 2000 Stock
Incentive Plan, as amended (the “Plan”), the second sentence of Section 7(d) of
the Plan is hereby amended in its entirety to read as follows:

 

“Except as otherwise determined by the Board, if a director’s service on the
Board terminates for any reason other than death or Disability, then: (1) any
portion of an Option granted pursuant to this Section 7 that is not exercisable
on the date of termination shall immediately terminate, and (2) any portion of
an Option granted pursuant to this Section 7 that is exercisable on the date of
termination shall remain exercisable during the ninety (90) day period following
the date of termination or, if sooner, until the expiration of the stated term
thereof and, to the extent not exercised during such period, shall thereupon
terminate.”

 

IN WITNESS WHEREOF, the undersigned Secretary of the Company certifies that the
foregoing amendment to the Plan was duly adopted by the Board of Directors of
the Company on May 24, 2005.

Dated: May 24, 2005

 

 

AMERICAN BANK NOTE HOLOGRAPHICS, INC.

 

 

 

By: /s/ Alan Goldstein

 

 

 Secretary

 

1

--------------------------------------------------------------------------------